Docket No. 110765.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. EARL
             LEE MARSHALL, Appellant.

                    Opinion filed May 19, 2011.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
Burke, and Theis concurred in the judgment and opinion.



                               OPINION

    The issue presented in this case is whether, under section 5–4–3
of the Unified Code of Corrections (Code) (730 ILCS 5/5–4–3 (West
2008)), a trial court has the authority to order a defendant to submit
a sample of his deoxyribonucleic acid (DNA) for forensic analysis and
indexing and to pay a $200 DNA analysis fee where that defendant
has already submitted a DNA sample pursuant to a prior conviction
and has paid a corresponding analysis fee. Defendant, Earl Lee
Marshall, pleaded guilty to first degree murder in the circuit court of
Peoria County. At sentencing, the trial court imposed a term of 33
years’ imprisonment and specified that there “is the judgment for costs
and mandatory assessments of DNA fee and testing.” The written
sentencing order directed defendant to pay a $200 DNA assessment
fee. On direct appeal following denial of defendant’s motion to
reconsider sentence, defendant argued that the trial court lacked
authority to order him to submit a DNA sample or pay the fee as his
DNA was already on file. The appellate court found that defendant
had forfeited this issue and that the trial court’s order was not void
because the order was authorized under section 5–4–3. 402 Ill. App.
3d 1080. We granted defendant’s petition for leave to appeal. Ill. S.
Ct. R. 315 (eff. Feb. 26, 2010).

                           BACKGROUND
    After defendant was charged with first degree murder in June
2007, the State moved for an order directing defendant “to produce
the buccal standard” for the purpose of DNA comparison analysis. At
a hearing on that motion, the following exchange occurred:
            “MR. GAST [Assistant State’s Attorney]: Judge, we have
        a Motion for Samples. It’s my understanding that the lab has
        found some blood samples that would be available for testing
        with the defendant’s DNA, so therefore, we’re asking
        pursuant to Supreme Court Rule for a sample to be taken
        from the defendant.
            THE COURT: We’ll hear from the defendant.
            MR. TONER [Assistant Public Defender]: Judge, our
        understanding is that Mr. Marshall’s DNA is already of
        record, so there would be no reason to take any further DNA.
            THE COURT: Mr. Gast, any knowledge of that?
            MR. GAST: I don’t have any knowledge of that other
        than–is it a CODIS [Combined DNA Index System] sample?
            MR. TONER: Yeah.”
The State reiterated its request for a buccal sample from defendant,
and the court granted the motion.
    On January 17, 2008, the parties appeared in court and
defendant’s counsel announced that an agreement had been reached
whereby defendant would plead guilty as charged, and would be
sentenced to imprisonment for a term capped at 33 years. Defendant
pleaded guilty, the court accepted the plea and scheduled a sentencing
hearing. Thereafter, defendant filed a pro se motion to withdraw his

                                 -2-
guilty plea. At a hearing on the motion, the court heard testimony and
argument before denying the motion.
    The presentence investigation report (PSI) prepared for defendant
noted, inter alia, that his DNA was “Registered.” The PSI further
detailed defendant’s 2002 guilty plea to a felony traffic offense in
Woodford County case No. 01–CF–65, his three-year sentence, and
noted: “He was received at the Illinois Department of Corrections on
January 9, 2002. He was paroled out on November 27, 2002. The
defendant was returned to the Department of Corrections as a parole
violator on August 28, 2003. He was discharged from parole on
October 16, 2003.” The PSI also reveals that on December 29, 2005,
defendant pleaded guilty to a felony traffic offense in Tazewell County
case No. 05–CF–264, and was sentenced to 24 months’ probation and
ordered to serve 180 days in the Tazewell County jail. His probation
was terminated unsuccessfully on January 8, 2008. As stated, at
defendant’s June 23, 2008, sentencing hearing in this case, the court
imposed a 33-year term of imprisonment and a mandatory assessment
for DNA testing, which $200 fee was included in the written
sentencing order entered by the court.
    On June 24, 2008, defendant filed, through counsel, another
motion to withdraw his guilty plea; a motion to reconsider sentence
claiming the 33-year term of imprisonment was excessive; and an
amended motion to reconsider sentence, reiterating that the sentence
was excessive, but also arguing that the trial court had erred in
refusing to admit evidence of the decedent’s mental health history.
Defendant later filed a pro se supplemental motion to withdraw the
guilty plea wherein he claimed that he was not guilty and that he
pleaded guilty due to his fear of the real killer. Following a hearing,
the trial court denied defendant’s supplemental motion to withdraw
the guilty plea. At that same hearing, the court also denied the
amended motion to reconsider sentence. Defendant appealed.
    On appeal, defendant argued for the first time that because he had
previously submitted a specimen of blood, saliva, or tissue, the circuit
court lacked the statutory authority to order him to submit another
such sample, and to pay the $200 DNA analysis fee, as part of his
sentence in this case. The appellate court rejected this argument,
concluding that considering the language of section 5–4–3 and the fact
that the legislature put in place a process to expunge DNA from the

                                  -3-
database, “we cannot agree with defendant’s reading of the statute
that a court lacks the authority to order a defendant to give DNA and
pay the $200 analysis fee more than once.” 402 Ill. App. 3d at 1083.
The panel also found the issue forfeited and affirmed the circuit
court’s judgment. 402 Ill. App. 3d at 1083-84.

                             ANALYSIS
   Section 5–4–3 of the Code provides, in essential part, as follows:
           “§5–4–3. Persons convicted of, or found delinquent for,
       certain offenses or institutionalized as sexually dangerous;
       specimens; genetic marker groups.
           (a) Any person convicted of, found guilty under the
       Juvenile Court Act of 1987 for, or who received a disposition
       of court supervision for, a qualifying offense or attempt of a
       qualifying offense, convicted or found guilty of any offense
       classified as a felony under Illinois law, convicted or found
       guilty of any offense requiring registration under the Sex
       Offender Registration Act, found guilty or given supervision
       for any offense classified as a felony under the Juvenile Court
       Act of 1987, convicted or found guilty of, under the Juvenile
       Court Act of 1987, any offense requiring registration under
       the Sex Offender Registration Act, or institutionalized as a
       sexually dangerous person under the Sexually Dangerous
       Persons Act, or committed as a sexually violent person under
       the Sexually Violent Persons Commitment Act shall,
       regardless of the sentence or disposition imposed, be required
       to submit specimens of blood, saliva, or tissue to the Illinois
       Department of State Police in accordance with the provisions
       of this Section ***.
                                  ***
           (j) Any person required by subsection (a) to submit
       specimens of blood, saliva, or tissue to the Illinois Department
       of State Police for analysis and categorization into genetic
       marker grouping, in addition to any other disposition, penalty,
       or fine imposed, shall pay an analysis fee of $200.” 730 ILCS
       5/5–4–3(a), (j) (West 2008).
   As is apparent from its title, the primary purpose of section 5–4–3

                                 -4-
is the creation of a criminal DNA database of the genetic identities of
recidivist offenders. See People v. Garvin, 219 Ill. 2d 104, 119
(2006); People v. Rigsby, 405 Ill. App. 3d 916, 917 (2010). Prior to
his conviction herein for first degree murder, defendant had twice been
convicted of a felony that would require him to provide a DNA
sample and to pay the corresponding analysis fee. The record reveals
that, at the time of his sentencing in this case, his DNA was
“Registered” in CODIS. Defendant therefore argues that the trial
court erred in requiring him to submit an additional DNA sample and
ordering him to pay an additional $200 analysis fee in connection with
his present conviction. As in Rigsby, the fundamental question
presented here is whether section 5–4–3 should be read “to require
submission of multiple and duplicative DNA samples and payment of
additional analysis fees from an offender who has already submitted
DNA samples pursuant to a prior conviction and has paid a
corresponding analysis fee.” Rigsby, 405 Ill. App. 3d at 917. Because
the question is one of statutory interpretation, our review is de novo.
People v. Williams, 239 Ill. 2d 503, 506 (2011); People v. Beachem,
229 Ill. 2d 237, 243 (2008).
     The primary objective of statutory interpretation is to ascertain
and give effect to the intent of our legislature. Beachem, 229 Ill. 2d at
243. “This inquiry ‘must always begin with the language of the statute,
which is the surest and most reliable indicator of legislative intent.’
People v. Pullen, 192 Ill. 2d 36, 42 (2000).” Id. We construe the
statute as a whole and afford the language of the statute its plain and
ordinary meaning. Id. Where that language is clear and unambiguous,
we must apply the statute without further aids of statutory
construction. Williams, 239 Ill. 2d at 506.
      However, if the statute is capable of being understood by
reasonably well-informed persons in two or more different ways, the
statute will be deemed ambiguous. Solon v. Midwest Medical Records
Ass’n, 236 Ill. 2d 433, 440 (2010); Landis v. Marc Realty, L.L.C.,
235 Ill. 2d 1, 11 (2009). If the statute is ambiguous, the court may
consider extrinsic aids of construction in order to discern the
legislative intent. Id. We construe the statute to avoid rendering any
part of it meaningless or superfluous. Solon, 236 Ill. 2d at 440-41. We
do not depart from the plain statutory language by reading into it
exceptions, limitations, or conditions that conflict with the expressed

                                  -5-
intent. Id. at 441. Nor do we view words and phrases in isolation, but
consider them in light of other relevant provisions of the statute.
Beachem, 229 Ill. 2d at 243. We may also consider the consequences
that would result from construing the statute one way or the other.
Landis, 235 Ill. 2d at 12. In doing so, we presume that the legislature
did not intend absurd, inconvenient, or unjust consequences. Id.
     With these principles in mind, we examine the statute at issue. The
Illinois Appellate Court has repeatedly addressed the present
contention, i.e., that taking a DNA sample and assessing the analysis
fee in a prior case bars the taking of a new sample and attendant fee
in a subsequent case. In People v. Evangelista, 393 Ill. App. 3d 395,
399 (2009), the Appellate Court, First District, Second Division,
considered a challenge to the DNA analysis fee in light of the State’s
concession of error. “Although we have found no case directly on
point, the obvious purpose of the statute is to collect from a convicted
defendant a DNA profile to be stored in a database. [Citation.] Once
a defendant has submitted a DNA sample, requiring additional samples
would serve no purpose.” Id. Agreeing with the parties, the panel
vacated the analysis fee. In People v. Willis, 402 Ill. App. 3d 47, 61
(2010), the Fifth Division relied on Evangelista in similarly vacating
a repetitive analysis fee, apparently without a concession by the State.
     Thereafter, the Appellate Court, Third District, in this case noted
that Evangelista was based on the State’s concession of error and did
not expressly analyze the language of section 5–4–3. 402 Ill. App. 3d
at 1083. After performing such an analysis, the court concluded that
where, inter alia, the statute used mandatory language in noting that
any person convicted of a qualifying offense “shall” pay the fee, and
did not provide that a convicted felon should be excused from the
statute’s mandates if his DNA was already in the database, “we cannot
agree with defendant’s reading of the statute that a court lacks the
authority to order a defendant to give DNA and pay the $200 analysis
fee more than once.” Id.
     In People v. Grayer, 403 Ill. App. 3d 797 (2010), the First
District, Second Division, followed the holding of the appellate court
in this case, expanding on the idea of the statute’s silence regarding
the question at hand.
             “Here, defendant is correct that the ‘statute says nothing
         about requiring a fee each time a defendant is convicted of a

                                  -6-
         felony in this State.’ However, we also agree with the
         Marshall court that nothing in the statutory language limits
         the taking of DNA samples or the assessment of the analysis
         fee to a single instance.” Grayer, 403 Ill. App. 3d at 801.
Despite the legislature being “keenly aware of recidivism,” and willing
to manifest its concern in statutes, “the legislature did not address the
issue of successive qualifying convictions in section 5–4–3, either by
expressly authorizing or expressly excepting the taking of a second
DNA sample or assessment of a second analysis fee upon a second
qualifying conviction.” Id.
    However, in People v. Rigsby, 405 Ill. App. 3d 916 (2010), the
First Division, while also noting the statute’s silence on the issue,
came to the opposite conclusion as the courts in this case and in
Grayer by returning to the tenets of statutory interpretation.
             “Section 5–4–3 of the statute is silent and says nothing
         about requiring offenders to provide additional DNA samples
         upon every qualifying conviction or requiring payment of
         additional DNA analysis fees from an offender who has
         already complied with the statutory requirements and has
         samples of his DNA on file in the police database. The
         legislature’s silence on these issues creates an ambiguity in the
         statute that permits us to look beyond its text to resolve the
         ambiguity.” Rigsby, 405 Ill. App. 3d at 917-18 (citing People
         v. Bomar, 405 Ill. App. 3d 139, 153 (2010) (McDade, J.,
         concurring in part and dissenting in part) (the legislature’s
         silence on the question creates an ambiguity in the statute that
         permits this court to look to extrinsic aids of construction)).
    It is commonly recognized that courts will give substantial weight
and deference to an interpretation of an ambiguous statute by the
agency charged with the administration and enforcement of the
statute. Illinois Consolidated Telephone Co. v. Illinois Commerce
Comm’n, 95 Ill. 2d 142, 152 (1983). An agency’s interpretation
expresses an informed opinion on legislative intent, based upon
expertise and experience. Abrahamson v. Illinois Department of
Professional Regulation, 153 Ill. 2d 76, 98 (1992). Here, the statute
provides that “[a]gencies designated by the Illinois Department of
State Police and the Illinois Department of State Police” are in charge
of “the collection or analysis of DNA, or both, of an offender’s blood,

                                   -7-
saliva, and tissue samples.” 730 ILCS 5/5–4–3(d–6) (West 2008).
Therefore, in Rigsby, 405 Ill. App. 3d at 918, the court looked to title
20 of the Administrative Code, which guides those agencies in
implementing section 5–4–3, as the best aid in interpreting the statute.
    As we believe this analysis in Rigsby to be well-reasoned, we
reproduce it here:
            “In Illinois, DNA is collected from qualifying offenders by
        detention facilities or by certain designated state, local, or
        private agencies. 730 ILCS 5/5–4–3(d–5), (d–6) (West 2008).
        Under section 1285.30 of Title 20 of the Administrative Code,
        *** facilities and agencies responsible for collecting DNA
        samples are designated based on the statutory presumption
        that the qualifying offender has not previously had a sample
        taken or collected: ‘If the qualifying offender has not
        previously had a sample taken’ and is serving a term of
        incarceration in a facility under the control of the county
        sheriff or is being transferred to another state to serve the
        sentence, the designated agency is the sheriff’s office; ‘[i]f the
        qualifying offender has not previously had a sample taken’
        and is transferred to a facility under the control of the
        Department of Corrections to serve a term of incarceration,
        the designated agency is the Department of Corrections; ‘[i]f
        the qualifying offender has not previously had a sample
        taken’ and is transferred to a facility under the control of the
        Department of Juvenile Justice to serve a term of
        incarceration, the designated agency is the Department of
        Juvenile Justice; ‘[i]f the qualifying offender has not
        previously had a sample collected’ and is transferred to the
        Department of Corrections to be institutionalized as a sexually
        dangerous person or institutionalized as a person found guilty
        but mentally ill of a sexual offense or an attempted sexual
        offense, the designated agency is the Department of
        Corrections; ‘[i]f the qualifying offender has not previously
        had a sample collected’ and is ordered committed as a
        sexually violent person, the designated agency is the
        Department of Human Services; and ‘[i]f the qualifying
        offender has not previously had a sample collected’ and is
        serving a sentence but not physically incarcerated, the

                                   -8-
        designated agency is the supervising agency such as a
        probation office. (Emphasis added.) 20 Ill. Adm. Code
        §§1285.30(c)(1) through (c)(6), amended at 31 Ill. Reg. 9249,
        9254-55, eff. June 12, 2007.
              In light of the italicized statutory language quoted above,
        it is reasonable to assume that, in practice, a designated facility
        or agency charged with administering the statute would not
        interpret it to require submission of multiple and duplicative
        DNA samples from an offender who has already submitted
        samples pursuant to a prior conviction. See Bomar, 405 Ill.
        App. 3d at 153-54 (McDade, J., concurring in part and
        dissenting in part); see also Evangelista, 393 Ill. App. 3d at
        399 (‘Once a defendant has submitted a DNA sample,
        requiring additional samples would serve no purpose’).
              A one-time submission into the police DNA database is
        sufficient to satisfy the purpose of the statute in creating a
        database of the genetic identities of recidivist criminal
        offenders, because once an offender’s DNA data is stored in
        the database, it remains there unless and until the offender’s
        conviction is reversed based on a finding of actual innocence
        or he is pardoned based on a finding of actual innocence. 730
        ILCS 5/5–4–3(f–1) (West 2008).
              Moreover, since the analysis fee is intended to cover the
        costs of the DNA analysis, and only one analysis is necessary
        per qualifying offender, then by extension only one analysis fee
        is necessary as well. See Bomar, 405 Ill. App. 3d at 154
        (McDade, J., concurring in part and dissenting in part); People
        v. Willis, 402 Ill. App. 3d 47, 61, 934 N.E.2d 487 (2010).
        Notably, when the legislature has intended for a fee to be
        imposed on a per-conviction basis rather than a per-defendant
        basis, it has said so. See, e.g., 730 ILCS 125/17 (West 2008)
        (‘The county shall be entitled to a $10 fee for each conviction
        or order of supervision for a criminal violation *** ’).”
        Rigsby, 405 Ill. App. 3d at 918-19.
    We agree with the Rigsby court that the regulations implementing
section 5–4–3 show an intent to require a single specimen of DNA be
taken from each qualified person to create a profile for entry into the
DNA database maintained by the Illinois Department of State Police,

                                   -9-
rather than an intent to require submission of multiple and duplicative
DNA samples from an offender who has already submitted samples
pursuant to a prior conviction. As earlier stated, the silence on this
question in the statutory language creates an ambiguity permitting this
court to look to extrinsic aids of construction, and we must give
substantial weight and deference to an interpretation of an ambiguous
statute by the agency charged with the administration and enforcement
of the statute. Accordingly, we determine that the statutory language,
“Any person *** convicted or found guilty of any offense classified as
a felony under Illinois law *** shall, regardless of the sentence or
disposition imposed, be required to submit specimens of blood, saliva,
or tissue to the Illinois Department of State Police in accordance with
the provisions of this Section,” was meant to identify a population
whose DNA must be present in the database. 730 ILCS 5/5–4–3(a)
(West 2008). Similarly, the $200 analysis fee set forth in section
5–4–3 (j) “shall” be paid only when the actual extraction, analysis and
filing of a qualified offender’s DNA occurs.
     We find support for this interpretation of section 5–4–3 by
comparing a statute similarly designed to collect biological data from
certain offenders. Section 5–5–3(g) provides, in pertinent part, as
follows:
         “Whenever a defendant is convicted of an offense under
         Sections 11–14, 11–15, 11–15.1, 11–16, 11–17, 11–18,
         11–18.1, 11–19, 11–19.1, 11–19.2, 12–13, 12–14, 12–14.1,
         12–15, or 12–16 of the Criminal Code of 1961, the defendant
         shall undergo medical testing to determine whether the
         defendant has any sexually transmitted disease, including a test
         for infection with human immunodeficiency virus (HIV) or any
         other identified causative agent of acquired immunodeficiency
         syndrome (AIDS).” (Emphasis added.) 730 ILCS 5/5–5–3(g)
         (West 2008).
While the plain language of section 5–5–3 states that “[w]henever,”
i.e., each and every time, a defendant commits the enumerated
offenses he shall be tested for, inter alia, HIV, section 5–4–3, by
contrast, does not contain this clear and simple directive that
specimens be submitted, analyzed and categorized into genetic marker
groupings “whenever” a qualified offender is convicted. Thus, we
conclude that section 5–4–3 identifies a population whose DNA must

                                  -10-
be present in the database, and accordingly the statutory requirements
are fulfilled once a single DNA sample from each member of that
population is registered.
     Further, we do not believe the “loophole” analysis set forth by the
appellate court below dictates a different result. Rigsby, 405 Ill. App.
3d at 919. That court posited that if a qualified offender was required
to submit only one DNA sample, a scenario could occur which would
result in that offender failing to have any DNA sample on file. 402 Ill.
App. 3d at 1083. For example, an offender is convicted of a qualifying
offense and a sample of his DNA is collected; the offender is later
convicted of a second qualifying offense, but this time, no DNA
sample is collected because a sample is already on file; the offender’s
first conviction is reversed and his DNA sample is expunged pursuant
to section 5–4–3(f–1) (730 ILCS 5/5–4–3(f–1) (West 2008)),
resulting in the offender having no DNA sample on file even though
he has a valid conviction for a qualifying offense. 402 Ill. App. 3d at
1083.
             “We do not read the statute as providing such a loophole.
         We interpret the statute as requiring that a single DNA sample
         remain in the database for each person convicted of a
         qualifying offense. This means that if an offender’s previous
         sample was expunged for whatever reason, a subsequent
         conviction would naturally require a new sample be taken and
         this would be sufficient for maintenance of the DNA
         database.” Rigsby, 405 Ill. App. 3d at 919-20.
     A thorough reading of section 5–4–3 not only confirms this view,
but alleviates any concern that a loophole could exist allowing a
qualified offender to escape DNA registry. First, under section
5–4–3(f–1), the only circumstances under which a DNA record may
be expunged are:
         “Upon receipt of notification of a reversal of a conviction
         based on actual innocence, or of the granting of a pardon
         pursuant to Section 12 of Article V of the Illinois
         Constitution, if that pardon document specifically states that
         the reason for the pardon is the actual innocence of an
         individual whose DNA record has been stored in the State or
         national DNA identification index in accordance with this
         Section by the Illinois Department of State Police ***.” 730

                                 -11-
         ILCS 5/5–4–3(f–1) (West 2008).
     Additionally, subsection (a) provides that “[n]otwithstanding other
provisions of this Section, any person incarcerated in a facility of the
Illinois Department of Corrections on or after August 22, 2002 shall
be required to submit a specimen of blood, saliva, or tissue prior to his
or her final discharge or release on parole or mandatory supervised
release.” 730 ILCS 5/5–4–3(a) (West 2008). This provision assures
that even those offenders identified in Marshall whose first DNA
sample is expunged due to actual innocence would, if imprisoned at
the time of expungement for a subsequent qualifying offense, be
required to submit a new sample prior to their release from custody. 1
See also 730 ILCS 5/5–5–4(b) (West 2008) (Code section providing
that those defendants who have been found “factually innocent,” and
whose convictions are accordingly expunged, will have their sealed
records available to the court “for the purpose of sentencing for any
subsequent felony”).
     Further, section 5–4–3, after listing the qualifying offenses and

   1
    This subsection has been revised several times since the 2008 version of
the statute at issue in this case to provide a more efficient and inclusive
collection of DNA samples, and now provides:
             “Notwithstanding other provisions of this Section, any person
         incarcerated in a facility of the Illinois Department of Corrections or
         the Illinois Department of Juvenile Justice on or after August 22,
         2002, whether for a term of years, natural life, or a sentence of
         death, who has not yet submitted a sample of blood, saliva, or tissue
         shall be required to submit a specimen *** prior to his or her final
         discharge, or release on parole or mandatory supervised release, as
         a condition of his or her parole or mandatory supervised release, or
         within 6 months from [August 13, 2009 (the effective date of Public
         Act 96–426)], whichever is sooner. Persons incarcerated on or after
         [August 13, 2009 (the effective date of Public Act 96–426)] shall be
         required to submit a sample within 45 days of incarceration, or prior
         to his or her final discharge, or release on parole or mandatory
         supervised release, as a condition of his or her parole or mandatory
         supervised release, whichever is sooner. These specimens shall be
         placed into the State or national DNA database, to be used in
         accordance with other provisions of this Section, by the Illinois State
         Police.” Pub. Act 96–426 (eff. Aug. 13, 2009).

                                     -12-
conditions requiring submission of DNA specimens, states:
             “(a–5) Any person who was otherwise convicted of or
        received a disposition of court supervision for any other
        offense under the Criminal Code of 1961 or who was found
        guilty or given supervision for such a violation under the
        Juvenile Court Act of 1987, may, regardless of the sentence
        imposed, be required by an order of the court to submit
        specimens of blood, saliva, or tissue to the Illinois Department
        of State Police in accordance with the provisions of this
        Section.” (Emphasis added.) 730 ILCS 5/5–4–3(a–5) (West
        2008).
This section thus gives the trial court discretion, in situations not
otherwise covered by the statute, to order a defendant’s DNA to be
taken and entered into the registry. Thus, for example, a defendant
whose original DNA sample was expunged, regardless of whether he
was in custody, on probation, or under court supervision for a
subsequent conviction, could be ordered by the court to submit a new
sample.
    Indeed, the statute is comprehensive in providing for other
potentialities which might prevent a required DNA sample from being
obtained, analyzed and indexed. See 730 ILCS 5/5–4–3(i)(2) (West
2008) (“In the event that a person’s DNA sample is not adequate for
any reason, the person shall provide another DNA sample for
analysis.”). Finally, in what has been referred to as a “failsafe”
provision, section 5–4–3(l) states:
        “The failure of a person to provide a specimen, or of any
        person or agency to collect a specimen, within the 45 day
        period shall in no way alter the obligation of the person to
        submit such specimen, or the authority of the Illinois
        Department of State Police or persons designated by the
        Department to collect the specimen, or the authority of the
        Illinois Department of State Police to accept, analyze and
        maintain the specimen or to maintain or upload results of
        genetic marker grouping analysis information into a State or
        national database.” 730 ILCS 5/5–4–3(l) (West 2008).
Accordingly, we are confident that the DNA of an individual which is
required by the statute to be on file will, through some method set


                                 -13-
forth therein, be continuously maintained in the database. Moreover,
we find that while it is logical to conclude that the legislature’s intent
in creating section 5–4–3 was to build a DNA database with as
comprehensive a population of qualifying offenders as possible, it is
illogical to conclude that the statute requires duplicative samples and
fees.
     Given this finding, we reject the notion mentioned in Grayer, 403
Ill. App. 3d at 798, that the desire to have fresh samples of DNA
justifies requiring the submission of multiple and duplicative samples
from an offender who has already satisfied the statute by submitting
DNA samples pursuant to a prior conviction. “Samples of DNA can
remain viable for thousands of years if maintained under appropriate
conditions. See P. Tracy & V. Morgan, Big Brother and His Science
Kit: DNA Databases for 21st Century Crime Control?, 90 J. Crim. L.
& Criminology 635, 673 n.105 (2000).” Rigsby, 405 Ill. App. 3d at
920. There is therefore no practical need for multiple samples, a fact
which is evinced in this case by a letter from the Illinois Department
of State Police to defense counsel. The letter indicates that while
defendant was convicted of qualifying felonies in both 2002 and 2005:
“The Illinois State Police DNA Indexing Laboratory has one sample
on file. This sample was collected by Vandalia Correctional Center on
November 19, 2002 and received at our laboratory on November 20,
2002.” Having already obtained, analyzed and included defendant’s
DNA in the database in 2002, there was no purpose in repeating these
actions in 2005, and there was similarly no purpose for the trial court
in the case at bar to order another sample to be taken and analyzed.
     Finally, we reject the State’s argument that defendant herein
forfeited this issue by failing to raise it in a postsentencing motion.
Defendant’s contention on appeal is that the trial court exceeded its
statutory authority in ordering him to pay the DNA analysis fee and
that therefore the order is void. A challenge to an alleged void order
is not subject to forfeiture. Rigsby, 405 Ill. App. 3d at 920 (citing
People v. Arna, 168 Ill. 2d 107, 113 (1995) (a sentence which does
not conform to a statutory requirement is void and a reviewing court
has the authority to correct it at any time)).

                            CONCLUSION


                                  -14-
    Based upon the foregoing, we determine that section 5–4–3
authorizes a trial court to order the taking, analysis and indexing of a
qualifying offender’s DNA, and the payment of the analysis fee only
where that defendant is not currently registered in the DNA database.
We therefore reverse the appellate court’s judgment, and vacate that
portion of the trial court’s order requiring defendant to submit an
additional DNA sample and requiring him to pay the $200 DNA
analysis fee. We affirm defendant’s conviction in all other respects.

   Appellate court judgment reversed;
   circuit court judgment vacated in part and affirmed in part.




                                 -15-